130 F.3d 481
122 Ed. Law Rep. 601
KEVIN G., a Minor, by Jo-Ann and ROBERT G., his parents andnext friends, Plaintiffs, Appellants,v.CRANSTON SCHOOL COMMITTEE and Kathleen F. DeLuca in herOfficial Capacity as Treasurer for the City ofCranston, Defendants, Appellees.
No. 97-1785.
United States Court of Appeals,First Circuit.
Heard Nov. 7, 1997.Decided Nov. 17, 1997.

Richard J. Savage, Warwick, RI, for Plaintiffs, Appellants.
William F. Holt, Assistant City Solicitor, Cranston, RI, for Defendants, Appellees.
Before STAHL, Circuit Judge, ALDRICH and COFFIN, Senior Circuit Judges.
PER CURIAM.


1
Kevin G. is an eleven year-old boy who suffers from several medical conditions, including respiratory problems requiring use of a tracheal tube for breathing.  He appeals the decision by the Cranston school district, upheld by the district court, to place him in the Gladstone school rather than his neighborhood school, the Waterman school.  We affirm.


2
Kevin G.'s medical conditions require that he receive medical care at school, including a full-time nurse.  Gladstone is the only elementary school in the Cranston school district with a full-time nurse.  Kevin G. acknowledges this, but argues that the school district has the responsibility to move a nurse teacher to Waterman.  In a thorough opinion, the district court explained that while the Individuals with Disabilities Education Act ("the Act"), 20 U.S.C. §§ 1411-1415, requires the school district to provide a free appropriate education for children with disabilities, it does not require optimal results.  See Kevin G. by Jo-Ann G. v. Cranston School Committee, 965 F. Supp. 261 (D.R.I.1997).  Thus, while it may be preferable for Kevin G. to attend a school located minutes from his home, placement in Gladstone satisfies the Act.  Gladstone, which is located only three miles from Kevin G.'s home, meets all his educational and medical requirements.  The school district has an obligation to provide a school placement which includes a nurse on duty full-time, but it is not required to change the district's placement of nurses when, as in this case, care is readily available at another easily accessible school.


3
Accordingly, we agree with the district court that the Gladstone placement satisfies the requirements of the Act.


4
Affirmed.